Opinion issued June 25, 2013.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00023-CV
                              NO. 01-13-00024-CV
                            ———————————
                    IN THE INTEREST OF B.R., A CHILD
                    IN THE INTEREST OF I.R., A CHILD


                   On Appeal from the 315th District Court
                           Harris County, Texas
             Trial Court Case Nos. 2010-05141J and 2011-00845J



                          MEMORANDUM OPINION

      These parental termination appeals involve two young children: I.R., whom

the Texas Department of Family and Protective Services (Department) removed

from his parent’s care when he was approximately seven months old, and B.R.,

whom the Department took into custody at birth. After a bench trial, the trial court
terminated the rights of the mother and the father to both children. The parents,

who no longer live together, appeal. Each contends that the evidence is legally and

factually insufficient to support the findings that they each engaged in conduct or

knowingly placed the children with persons who engaged in conduct that

endangered the physical or emotional well-being of the children. See TEX. FAM.

CODE ANN. § 161.001(1)(E) (West Supp. 2012). They also contend that the

evidence is legally and factually insufficient to support the finding that either

parent knowingly placed or knowingly allowed the children to remain in conditions

or surroundings which endangered the children’s physical or emotional well-being.

See id. § 161.001(1)(D). Finally, they contend that the evidence does not support

the trial court’s findings that termination of their parental rights is in the children’s

best interests. We hold that legally and factually sufficient evidence supports the

trial court’s findings; we therefore affirm the terminations.

                                     Background

         I.R.’s birth.

      I.R. was born in early March 2010. The mother had complications during

pregnancy that caused her to give birth to I.R. at twenty-nine weeks. I.R. weighed

two pounds at birth. He was born with underdeveloped lungs, a condition

associated with prematurity. As a result of his breathing problems, I.R. spent much

of his first ten weeks of life in the neonatal intensive care unit at Ben Taub

                                           2
Hospital in Houston. In mid-May, the hospital released I.R. to his parents in stable

condition; he did not require any medication.

         I.R.’s parents’ relationship.

      I.R.’s parents lived together but were not married. Before I.R.’s birth, the

mother had worked as a cashier, but she did not return to her job. When the

hospital released I.R. to go home, the mother was I.R.’s primary caregiver. The

father worked for a construction company, where he did odd jobs whenever they

needed him, but but he did not have a long-term assignment. The father testified

inconsistently about the amount of time he worked outside of the home: he initially

told the authorities that he worked long hours and thus did not spend much time

with I.R., but later recounted that he had cared for I.R. about forty percent of the

time. The mother and father were I.R.’s only caregivers.

      The father and mother disagreed about whether the father drank alcohol, as

well as to what extent. The father testified that he did not currently drink alcohol.

He admitted to drinking alcohol in the past, but he stated that he did not recall

when he had last had a drink. The mother, however, testified that while they lived

together, she was concerned about the extent of the father’s drinking; it made her

angry when he would leave her alone with the baby to go out drinking with his

friends. He would come home drunk. The father denied arguing with the mother

about his drinking.


                                         3
      The mother also testified that, after she gave birth to I.R., but before she

brought him home from the hospital, the mother and the father had an argument.

During this argument, the father grabbed the mother and pushed her. She described

the father’s behavior as inappropriate, but added that she was not afraid of him.

The father did not recall pushing the mother.

         I.R.’s life with his parents.

      I.R. remained in his parents’ care from May 17 until the mother took I.R. for

a shoulder x-ray on July 22. While in his parents’ care, I.R. sustained multiple

serious injuries. Bilateral subdural hemorrhages appeared in the top portion of his

cranium; both of his femurs fractured near the growth plate at the knees; the

scapula in his left shoulder also was fractured; and he experienced trauma causing

extensive bruising across his shoulders and back and on his legs.

      The Department’s expert witness, a Texas Children’s Hospital pediatrician

with seven years’ experience and expertise in diagnosing child abuse, estimated

that the earliest of I.R.’s injuries—the bleeding on his brain and the broken

femurs—occurred within the first six weeks that I.R. was in his parents’ care. The

subdural hemorrhages may have resulted from multiple incidents, because, the

expert noted, fresh blood was visible in I.R.’s x-rays. She testified that the type of

femur fractures and the subdural hemorrhages presented in I.R. are consistent with




                                          4
a caretaker’s non-accidental whiplash motion, commonly referred to as “shaken

baby.”

      The expert testified that babies with these types of femur fractures usually

react with obvious pain and fussiness. The bleeding in the head, she explained, can

cause a baby to go into a different state of consciousness; he would become quieter

and sleepier, and possibly lose consciousness. A baby also might have had

vomiting, fussiness, or poor feeding as a result of subdural hemorrhaging. Subdural

hemorrhaging is extremely dangerous; it can cause developmental delay or death,

because blood can pool at the base of the cranium, where it can pressure the brain

stem and cause the baby to stop breathing.

      I.R. also suffered a later-dated broken scapula in his right shoulder. Baby’s

bones are not easily broken: a baby’s scapula can break from a fast and forceful

blow to the back, from jerking the baby’s arm in the direction opposite the deltoid

muscle, or as a result of the same whiplash motion that causes shaken baby

syndrome. A typical baby would react to that type of shoulder injury by becoming

very irritable and by holding his arm still.

      The mother testified that, in early July, I.R. started crying whenever she

picked him up, and his left shoulder appeared to hurt him. She explained that she

not immediately seek medical attention, because after a few days, the baby seemed

to be “over it.” But, in mid-July, I.R. started crying again, so the mother took him


                                           5
to see his pediatrician. The mother later testified that, at our around the time the

baby first showed difficulty using his right arm, she had left I.R. alone with his

father—the only time she did so—to attend a doctor’s appointment.

      The pediatrician examined I.R. and prescribed an X-ray to be done at Ben

Taub Hospital. According to the mother, the pediatrician told her that the mother

could decide on her own whether or not to take I.R. for an x-ray. The mother, who

by then was two months’ pregnant with B.R., had an obstetric appointment at Ben

Taub about a week later. She waited and brought I.R. for his x-ray that day.

         The Department takes I.R. into custody.

      When the mother brought I.R. for the x-ray, the extensive bruising on his

body was still fairly fresh. The Ben Taub doctors examined the x-rays and

discovered I.R.’s multiple serious injuries. They observed that the subdural

hemorrhaging had filled I.R.’s fontanelle with blood. Because that condition might

have developed into a situation that would require emergency surgery, the doctors

transferred I.R. to Texas Children’s Hospital, where a neurosurgery team would be

available. An ambulance transported I.R. to Texas Children’s, and he was admitted

to the intensive care unit.

      The hospital staff and the Department questioned the mother and father

about the circumstances that led to I.R.’s hospitalization. The parents did not point

to any history of trauma to explain subdural hemorrhaging or fractures. The father


                                         6
testified that he had no idea that I.R. had those injuries until I.R. was taken to the

hospital. Both parents mentioned that I.R. bruised easily. Both denied that they

knew the causes of I.R.’s injuries, and neither implicated the other.

      After the mother was told that the hospital had referred I.R.’s case to the

Department because of his unexplained injuries, the mother and father

brainstormed about how I.R.’s injuries could have occurred. In a later interview,

the mother speculated that I.R. could have hit his head on the crib. She also

recalled that I.R.’s six- and four-year-old cousins had visited and may have hurt

I.R., although she conceded that the children had never been left alone with I.R.

      The expert witness ruled out the possibility that these kinds of incidents

could have caused the types of injuries that I.R. had. She also eliminated the

possibility that any underlying medical condition could have caused I.R.’s injuries.

The Department took I.R. into custody and determined that, due to the severity of

I.R.’s injuries and the length of time over which the injuries occurred, the goal for

him would be termination of parental rights and adoption.

         The parents’ subsequent conduct.

      During the criminal investigation into the circumstances that led to I.R.’s

injuries, the mother admitted to an investigating officer that she had used force at

one point to pull on I.R.’s leg. A Harris County grand jury indicted the mother on a

charge of serious bodily injury of a child. The mother remained in Harris County


                                          7
jail from the fall of 2010 until the spring of 2012, when the district attorney

dismissed the charge. While the mother was in jail, she gave birth to B.R., a girl.

Four days after her birth, the Department placed B.R. in the foster home where her

brother lived. During the mother’s incarceration, the father became involved with

another woman. By the time of trial, they were living together and engaged to be

married.

      Both parents completed the court-ordered family service plan requirements.

The children’s foster mother intervened in the proceeding. She testified that, since

I.R.’s placement with her, she has taken him to over fifty medical appointments,

including doctor visits, therapeutic treatment, and early childhood intervention. In

her home, I.R. has made substantial progress in overcoming his physical

developmental delays, but continues to have some cognitive developmental delay.

Lung problems, such as pneumonia and asthma, persist: he regularly sees a

pulmonologist and had five bouts of pneumonia during the winter. B.R. has no

developmental concerns and has met all of her pediatric milestones.

                                    Discussion

I.    Standard of Review.
      A parent’s rights to the “companionship, care, custody, and management” of

his or her children are constitutional interests “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758–59, 102 S. Ct. 1388, 1397 (1982);

                                         8
see In re M.S., 115 S.W.3d 534, 547 (Tex. 2003). A termination decree is

complete, final, irrevocable, and divests for all time that natural right as well as all

legal rights, privileges, duties, and powers with respect to each other except for the

child’s right to inherit. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985). We strictly

scrutinize termination proceedings and strictly construe the involuntary termination

statutes in favor of the parent. Id. However, “the rights of natural parents are not

absolute” and “the rights of parenthood are accorded only to those fit to accept the

accompanying responsibilities.” In re A.V., 113 S.W.3d 355, 361 (Tex. 2003).

Recognizing that a parent may forfeit his or her parental rights by their acts or

omissions, the primary focus of a termination suit is protection of the child’s best

interests. Id.

       In a case to terminate parental rights under section 161.001, the Department

must prove, by clear and convincing evidence, (1) that the parent committed one or

more of the enumerated acts or omissions, justifying termination and (2) that

termination is in the best interest of the child. TEX. FAM. CODE ANN. § 161.001; In

re J.O.A., 283 S.W.3d 336, 345 (Tex. 2009). Clear and convincing evidence is

“proof that will produce in the mind of the trier of fact a firm belief or conviction

as to the truth of the allegations sought to be established.” In re J.O.A., 283 S.W.3d

at 344. “Only one predicate finding under section 161.001(1) is necessary to

support a judgment of termination when there is also a finding that termination is


                                           9
in the child’s best interest.” In re A.V., 113 S.W.3d at 362. Thus, if the trial court’s

judgment relies on multiple predicate grounds, we may affirm on any one of those

grounds. In re D.S., 333 S.W.3d 379, 388 (Tex. App.—Amarillo 2011, no pet.); In

re S.N., 272 S.W.3d 45, 49 (Tex. App.—Waco 2008, no pet.).

      In reviewing the legal sufficiency of the evidence in a parental-rights-

termination case under section 161.001, we look at all the evidence to determine

whether the evidence, viewed in the light most favorable to the finding, is such that

the factfinder could reasonably have formed a firm belief or conviction about the

truth of the issues on which the Department bore the burden of proof. In re J.P.B.,

180 S.W.3d 570, 573 (Tex. 2005) (per curiam); In re J.F.C., 96 S.W.3d 256, 266

(Tex. 2002). We defer to the trial court as fact-finder, and resolve disputed facts in

favor of its finding if a reasonable factfinder could do so. In re J.P.B., 180 S.W.3d

at 573; In re J.F.C., 96 S.W.3d at 266; Jordan v. Dossey, 325 S.W.3d 700, 712–13

(Tex. App.—Houston [1st Dist.] 2010, pet. denied).

      Termination findings withstand a factual sufficiency challenge if the

evidence is such that a reasonable jury could form a firm belief or conviction that

the statutory grounds for termination exist. In re C.H., 89 S.W.3d 17, 18–19 (Tex.

2002). To reverse a case on factual insufficiency grounds, “the reviewing court

must detail the evidence relevant to the issue of parental termination and clearly




                                          10
state why the evidence is insufficient to support a termination finding by clear and

convincing evidence.” Id. at 19.

II.   Evidentiary sufficiency.
      In their separate appeals, the mother and the father each contend that the

evidence is legally and factually insufficient to support termination of their

parental rights under Texas Family Code sections 161.001(1)(D) and (E). Section

161.001(1)(D) provides that a “court may order termination of the parent-child

relationship if the court finds by clear and convincing evidence . . . that the parent

has . . . knowingly placed or knowingly allowed the child to remain in conditions

or surroundings which endanger the physical or emotional well-being of the child.”

TEX. FAM. CODE ANN. § 161.001(1)(D). Subsection 161.001(1)(E) provides that a

parent’s rights can be terminated when she has “engaged in conduct or knowingly

placed the child with persons who engaged in conduct which endangers the

physical or emotional well-being of the child.” TEX. FAM. CODE ANN.

§ 161.001(1)(E). “‘To endanger’ means to expose a child to loss or injury or to

jeopardize a child’s emotional or physical health.” Jordan, 325 S.W.3d at, 723; see

also In re T.N., 180 S.W.3d 376, 383 (Tex. App.—Amarillo 2005, no pet.) (citing

In re M.C., 917 S.W.2d 268, 269 (Tex. 1996)). A child is endangered when the

environment creates a potential for danger that the parent disregards. Jordan, 325
11
S.W.3d at 721; In re M.R.J.M., 280 S.W.3d 494, 502 (Tex. App.—Fort Worth

2009, no pet.).

      “Although ‘endanger’ means more than a threat of injury or the possible ill

effects of a less-than-ideal environment, it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” In re T.N., 180
S.W.3d at 383 (citing In re M.C., 917 S.W.2d at 269); see also In re J.O.A., 283
S.W.3d 336, 345 (Tex. 2009) (holding that endangering conduct is not limited to

actions directed toward child); Jordan, 325 S.W.3d at 723 (holding that danger to

child need not be established as independent proposition and may be inferred from

parental misconduct even if conduct is not directed at child and child suffers no

actual injury); Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d
608, 616–17 (Tex. App.—Houston [1st Dist.] 2009, pet. denied) (explaining that

relevant conduct may occur either before or after child’s removal from home).

      Inappropriate, abusive, or unlawful conduct by persons who live in the

child’s home or with whom the child is compelled to associate on a regular basis in

his home is a part of the “conditions or surroundings” of the child’s home under

section 161.001(1)(D). Jordan, 325 S.W.3d at 721; In re M.R.J.M., 280 S.W.3d at

502. Thus, although the focus of subsection (D) is on the child’s living

environment and not on the parent’s conduct, parental conduct may produce an

endangering environment. See Jordan, 325 S.W.3d at 721. Placement with an


                                        12
abusive parent or relative is endangerment under either provision of the statute. See

In re J.M.C.A., 31 S.W.3d 692, 698 (Tex. App.—Houston [1st Dist.] 2000, no pet.)

(terminating parental rights of mother who allowed children to remain with abusive

father).

       Under subsection (E), the relevant inquiry is whether evidence exists that the

parent’s conduct—including acts, omissions, and failures to act, both before and

after the birth of the child—directly endangered the child’s physical well-being. In

re J.W., 152 S.W.3d 200, 205 (Tex. App.—Dallas 2004, pet. denied); see Tex.

Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533–34 (Tex. 1997); In re D.M.,

58 S.W.3d 801, 812 (Tex. App.—Fort Worth 2001, no pet.). Parental conduct may

be relevant even if it does not involve the child or result in actual harm to the child.

In re D.M., 58 S.W.3d at 811; see also Jordan, 325 S.W.3d at 723 (“The relevant

inquiry is whether evidence exists that a parental course of conduct endangered the

child’s physical or emotional well-being.”); Cervantes-Peterson v. Tex. Dep’t of

Family and Protective Servs., 221 S.W.3d 244, 253 (Tex. App.—Houston [1st

Dist.] 2006, no pet.) (explaining that “the manner in which a parent treats other

children in the family can be considered in deciding whether that parent engaged in

a course of conduct that endangered the physical or emotional well-being of a

child”). Termination under subsection (E) must be based on more than a single act

or omission: the evidence must demonstrate a voluntary, deliberate, and conscious


                                          13
course of conduct by the parent. Jordan, 325 S.W.3d at 723; In re J.T.G., 121
S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet).

       A.    I.R.’s endangerment.
       The parents contend that no record evidence shows that either parent was the

one who injured I.R., and they also point to the testimony of the Department

caseworker, who stated that she did not know who caused his injuries. Thus, the

parents contend, the evidence is legally insufficient both under subsection (D),

which requires a showing that the environment or conditions in which the child is

placed endangered the child’s physical or emotional well-being, and under

subsection (E), which requires a parent’s conduct to cause the endangerment, as

evidenced by the parent’s actions but also by the parent’s omissions or failure to

act.

       It is true that no direct evidence identifies one parent as the perpetrator of the

injuries to I.R. Strong circumstantial evidence, however, supports the trial court’s

findings on these issues. Both parents cared for I.R., and they were I.R.’s sole

caregivers. I.R. suffered multiple serious injuries—fractures to both legs, one

shoulder and skull fractures—inflicted on different occasions while in the parents’

care. The medical expert opined that I.R.’s injuries were non-accidental and that

I.R. would have exhibited symptoms of considerable discomfort and pain, as well

as other symptoms, from these injuries. A reasonable caregiver, she observed,


                                           14
would not have ignored I.R.’s symptoms and complaints but instead would have

sought prompt medical treatment.

      The parents both denied harming I.R., denied any knowledge of the other

parent harming I.R., and denied any awareness of most of his injuries before he

arrived at the hospital. But the medical expert testified that the parents’

explanations for the possible causes of I.R.’s injuries and their proffered reasons

for delay in seeking medical treatment were implausible. The trial court reasonably

could have resolved this controverted evidence by not crediting the parents’

explanations. We conclude that the trial court reasonably could have formed a firm

belief or conviction that both the mother and the father knowingly placed I.R. or

allowed him to remain in conditions that endangered his physical and emotional

well-being. This single ground is enough to support the termination of the mother’s

and father’s parental rights to I.R. See D.S., 333 S.W.3d at 388; S.N., 272 S.W.3d

at 49; see also In re J.P.B., 180 S.W.3d 570, 574 (Tex. 2005) (holding that

evidence that parents were child’s only caregivers and that injuries did not occur

all at once and were the result of ongoing mistreatment was legally sufficient to

support termination of parents’ rights).




                                           15
      B.     B.R.’s endangerment.
      The mother argues that the evidence is insufficient to support the termination

of her parental rights to B.R., because the endangerment finding pertains only to

her conduct toward I.R. In Boyd, however, the Texas Supreme Court rejected the

notion that “danger cannot be inferred from parental misconduct,” and emphasized

that, for termination under subsection (E), “it is not necessary that the conduct be

directed at the child or that the child actually suffers injury.” 727 S.W.2d at 533;

accord Allred v. Harris Cnty. Child Welfare Unit, 615 S.W.2d 803, 806 (Tex. Civ.

App.—Houston [1st Dist.] 1980, writ ref’d n.r.e.). A factfinder may consider the

parent’s conduct toward the other parent or other children to find endangerment of

a child who was not born at the time of the conduct. See In re W.J.H., 111 S.W.3d
707, 716 (Tex. App.—Fort Worth 2003, pet. denied); In re D.T., 34 S.W.3d 625,

637 (Tex. App.—Fort Worth 2000, pet. denied). The abuse that I.R. suffered while

in his mother’s care is sufficient to support termination of her parental rights to

B.R. See Boyd, 727 S.W.2d at 533.

      Pointing to the Fort Worth Court of Appeals’ decision in In re A.B., the

father contends that the evidence does not support termination of his parental rights

to B.R, because none of the evidence directly connected him to the harm of the

children. No. 02-11-00029-CV, 2012 WL 4010404, at *19 (Tex. App.—Fort

Worth Sept. 13, 2012, no pet.). In re A.B. involved whether the father’s hostile


                                         16
conduct toward police officers and Department employees supported a finding that

his conduct endangered the well-being of his children. Id. at *19–20. In finding the

evidence factually insufficient, the appellate court observed that the father never

directed his hostility toward his children or the children’s mother. Id. at *20.

      In contrast, the record before us contains evidence that the father knowingly

placed or allowed B.R.’s brother, I.R., to remain in conditions that endangered his

physical and emotional well-being. That evidence is, in turn, is sufficient to

support termination of the father’s parental rights to B.R. See In re Baby Boy R.,

191 S.W.3d 916, 925 (Tex. App.—Dallas 2006, pet. denied) (affirming trial court’s

finding that defendant’s abuse of his stepdaughter constituted conduct that

endangered the physical or emotional well-being of his unborn son).

      C.     Best interests of I.R. and B.R.
      A strong presumption exists that a child’s best interests are served by

maintaining the parent-child relationship. In re L.M., 104 S.W.3d 642, 647 (Tex.

App.—Houston [1st Dist.] 2003, no pet.). In Holley v. Adams, the Texas Supreme

Court provided a nonexclusive list of factors that the trier of fact in a termination

case may use in determining the best interests of the child. 544 S.W.2d 367, 371–

72 (Tex. 1976). These factors include (1) the desires of the child; (2) the emotional

and physical needs of the child now and in the future; (3) the emotional and

physical danger to the child now and in the future; (4) the parental abilities of the


                                          17
individuals seeking custody; (5) the programs available to assist these individuals

to promote the best interest of the child; (6) the plans for the child by these

individuals or by the agency seeking custody; (7) the stability of the home or

proposed placement; (8) the acts or omissions of the parent that may indicate that

the existing parent-child relationship is not a proper one; and (9) any excuse for the

acts or omissions of the parent. Id. These factors are not exhaustive, and there is no

requirement that DFPS prove all factors as a condition precedent to parental

termination. In re C.H., 89 S.W.3d at 27; Adams v. Tex. Dep’t of Family &

Protective Servs., 236 S.W.3d 271, 280 (Tex. App.—Houston [1st Dist.] 2007, no

pet.).

              1.    The children’s desires.
         At the time of trial, I.R. and B.R. were toddlers and could not directly

express their desires. The evidence shows that the children were happy and

thriving in their foster home, but also enjoyed their visits with their parents. This

factor does not weigh either for or against a finding that termination is in the

children’s best interest.

              2.    The children’s physical and emotional needs,
                    and the emotional and physical danger to the
                    children, now and in the future.
         The foster mother, who is also an elementary school teacher, has been

diligent in seeking medical care and therapeutic intervention to help I.R. overcome


                                         18
his physical and cognitive delays. The record shows that I.R.’s lung condition

requires regular, and sometimes urgent, medical care, and the Department

expressed concern about the parents’ ability to respond to these needs. B.R. plays

well with her brother, and they appear to share a strong sibling bond. The evidence

regarding endangerment is probative in determining the child’s best interest. See In

re C.H., 89 S.W.3d at 28; Walker, 312 S.W.3d at 616–17. The parents’ inability or

failure to explain or take responsibility for I.R.’s injuries leaves open the

possibility of future similar mistreatment if the children were left unsupervised in

the care of either parent. This factor strongly supports the conclusion that

termination is in the children’s best interest.

             3.     The parental ability and programs available to
                    assist in promoting the children’s best interests.
      The parents completed classes and the other terms of the family service

plans. Neither, however, explained how they would meet I.R.’s health and

educational needs, and neither supported a ruling that would have preserved the

other’s parental rights to the children. The foster parent has worked with numerous

medical and other health care professionals to ensure that I.R. is receiving

interventions that will optimize his abilities. This factor weighs in favor of a

finding that termination is in the children’s best interest.




                                           19
             4.    Stability of the home or proposed placement.
      The mother currently has no independent means of support, and is living

with other family members. She would apply for public assistance to help support

the children. The father would have the children live with him, his fiancée, and her

two children. The foster parent wishes to adopt the children, a plan endorsed by the

Department. The foster parent has been the primary caregiver for the children from

a very young age and offers them stability. This factor also favors termination.

             5.    The acts or omissions of the parents and any
                   excuse for such acts or omissions.

      The parents continue to be unable to explain how I.R. became injured. His

injuries were serious and numerous and occurred on more than one occasion, over

the time he was in his parents’ care. Neither parent showed any insight into how

the circumstances that caused I.R.’s serious injuries arose. Both had troubling

inconsistencies in their testimony concerning those circumstances. In short, neither

parent offered a reason for the trial court to have any confidence that either parent

would protect their children from the same kind of abuse, endangerment, and

serious medical neglect that I.R. suffered while once in their care. This factor

weighs in favor of termination.




                                         20
                                     Conclusion

      The evidence supporting the trial court’s endangerment findings, as well as

that relating to the Holley factors, supports a firm belief or conviction that the trial

court reasonably could have concluded that termination of the parents’ rights was

in the children’s best interest. We therefore affirm the judgment of the trial court.




                                               Jane Bland
                                               Justice

Panel consists of Justices Keyes, Higley, and Bland.




                                          21